          Case 1:19-cr-00814-VEC Document 26 Filed 07/17/20 Page 1 of 1




MEMO ENDORSED
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                     July 16, 2020       DOC #:
                                                                         DATE FILED: 7/17/2020
 By ECF

 The Honorable Valerie E. Caproni
 United States District Judge
 Southern District of New York
 40 Foley Square
 New York, NY 10007

               Re:     United States v. Peter Volino, 19 Cr. 814 (VEC)

 Dear Judge Caproni:

         We represent Peter Volino, the defendant in the above-referenced case. On July 14, 2020
 Your Honor sentenced Mr. Volino principally to a sentence of time served, three years of
 supervised release (the first six months of which are to be served under home confinement), and
 a fine of $100,000. We write to respectfully request that the Court authorize the return of Mr.
 Volino’s passport and passport card, which he surrendered to Pretrial Services on November 14,
 2019 as a condition of bail. Pretrial Services has informed us that they require a Court order to
 release these documents.

        The government has no objection to this request.


                                                     Respectfully submitted,
                                                     KRIEGER KIM & LEWIN LLP


                                               By: ___________________________
                                                   Edward Y. Kim
                                                   Jonathan F. Bolz


 cc:    All counsel of record (via ECF)
                                                   Application GRANTED.

                                                   SO ORDERED.



                                                                             7/17/2020
                                                   HON. VALERIE CAPRONI
                                                   UNITED STATES DISTRICT JUDGE
